COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Jerry Allen Fain v. The State of Texas

Appellate case number:   01-20-00600-CR

Trial court case number: 1416968

Trial court:             262nd District Court of Harris County

       Jerry Allen Fain filed a motion for en banc reconsideration.
       The motion is denied.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ____July 8, 2021____